Citation Nr: 1018653	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for the period from September 15, 2004 to November 
25, 2008 for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD from November 25, 2008.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which, inter alia, granted the 
Veteran's service connection claim for PTSD at a 10 percent 
disability rating.  In a later statement of the case (SOC) of 
January 2006, the agency of original jurisdiction (AOJ) 
increased the Veteran's initial rating for PTSD to 30 percent 
for the entire appeal period.  Then, in a May 2009 
supplemental SOC (SSOC), the AOJ raised the Veteran's rating 
to 50 percent for the period beginning November 25, 2008.  
During the pendency of this appeal, jurisdiction of these 
claims was transferred to the RO in Los Angeles, California.

The Board notes that the Veteran was previously represented 
by an attorney, Thomas Litka; however, in a letter dated 
April 2009, Mr. Litka withdrew his representation of the 
Veteran.  As such, the Veteran is currently unrepresented.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO in Los Angeles, California 
(Travel Board hearing); a copy of the transcript has been 
associated with the record.

The issue of service connection for birth defects of the 
Veteran's children have been raised by the record (see the 
hearing transcript pg. 4), but have not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over these claims, and they are referred to the AOJ for the 
appropriate action.

The issues of TDIU and an increased rating on an 
extraschedular basis are addressed in the REMAND portion of 
the decision below and are REMANDED to the AOJ via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from September 15, 2004 to November 25, 
2008, the Veteran's PTSD has been shown to be manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of the 
inability to perform occupational tasks, as shown by his 
experiencing nightmares, flashbacks, diminished interest in 
activities, poor sleep, irritability, and exaggerated startle 
response and hypervigilance, with a Global Assessment of 
Functioning (GAF)score of 65.

2.  After November 25, 2008, the Veteran's PTSD has been 
shown to be manifested by occupational and social impairment 
with reduced reliability and productivity manifested by 
greater isolation, greater difficulty maintaining employment 
due to such symptoms as constricted affect, frequent panic 
attacks and nightmares, impaired memory, and difficulty 
understanding complex commands and remembering appointments 
with diminished interest in participating in significant 
activities, with a GAF score of 55.

3.  After November 25, 2008, the Veteran's PTSD does not 
manifest occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking and mood, as the Veteran does not 
experience delusional thinking, hallucinations, suicidal or 
homicidal ideation, and is capable of maintaining part-time 
employment, relationships, hobbies, and other activities of 
daily living.  Furthermore, the Veteran's intellectual 
functioning, memory, comprehension, abstract thinking, and 
ability to calculate are all intact and average.  




CONCLUSIONS OF LAW

1.  For the period from September 15, 2004 to November 25, 
2008, the criteria for an initial disability rating in excess 
of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, 
Diagnostic Code 9411 (2009).

2.  Since November 25, 2008, the criteria for an initial 
disability rating in excess of 50 percent for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the AOJ to the Veteran dated in October 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his initial claim; (2) informing 
him about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the March 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

With regard to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran with all general VCAA 
notice prior to the December 2004 determination on appeal.  
But in Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) clarified that in these situations VA does not 
have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure the Veteran receives 
(or since has received) content-complying VCAA notice, 
followed by readjudication of his claims, such that he is 
still provided proper due process.  In other words, he must 
be given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
a Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After initially providing 
general VCAA notice in October 2004, and Dingess notice in 
March 2006, the AOJ readjudicated the claim in the April and 
May 2009 SSOCs.  Therefore, since the VA cured the timing 
error and because the Veteran did not challenge the 
sufficiency of his notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the notices has been rectified by the latter 
readjudications.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 
1696 (2009).

However, with regard to content, it is noted the claim at 
issue stems from an initial rating assignment.  In this 
situation, the Court has held that an appellant's filing of a 
notice of disagreement (NOD) regarding an initial disability 
rating or effective date, such as the case here, does not 
trigger additional section 5103(a) notice.  Indeed, the Court 
has determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA, 
prior to November 9, 2000.  If, as here, this did not occur 
until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104, 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.

Applying the above analysis to the present case, the Veteran 
does not contend, nor does the evidence show, any 
notification deficiencies with respect to content that have 
resulted in prejudice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

In fact, with respect to content, the AOJ actually provided 
the Veteran with downstream Dingess notice in a March 2006 
letter pertaining to the disability rating and effective date 
elements of his claim.  Further, after the Veteran filed an 
NOD as to a higher initial rating for his PTSD, the 
additional notice requirements described within 38 U.S.C. 
§§ 5104, 7105 were met by the January 2006 SOC and the 
subsequent SSOCs provided in April and May 2009.  
Specifically, these documents provided the Veteran with a 
summary of the pertinent evidence as to his PTSD claim, a 
citation to the pertinent laws and regulations governing a 
higher rating for his PTSD, and a summary of the reasons and 
bases for the AOJ's decision to deny a higher rating for 
PTSD.   Furthermore, the June 2008 VCAA letter was compliant 
with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  That is, in this letter, the Veteran was 
advised of the evidentiary and legal criteria necessary to 
substantiate a higher initial rating.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vasquez-Flores concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
1277 (2009).  Therefore, the Veteran has not met his burden 
of establishing any prejudice as to notice provided for the 
downstream initial rating and effective date elements of his 
claim, nor is there any evidence that the Veteran's claim was 
prejudiced by any failures regarding notice, such that there 
is no prejudicial error in the content of VCAA notice.  See 
Shinseki, supra.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured the 
Veteran's service treatment records (STRs), and two VA 
medical examinations.  The Veteran has submitted personal 
statements, certain Social Security Administration (SSA) 
records, and hearing testimony.  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records, nor has he indicated that such records 
exist.  

In addition, the Veteran has indicated that he has applied 
for SSA disability benefits.  See the May 2009 hearing 
transcript pg. 7.  The Veteran has also provided the AOJ with 
a copy of his SSA employment record in June 2008.  The Board 
acknowledges VA's duty to assist includes the responsibility 
to obtain any relevant records from the Social Security 
Administration (SSA).  38 U.S.C.A. § 5103A(c)(3); Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  In this respect, the Veteran indicated 
that he was in the process of applying for SSA disability 
benefits, not that he had been awarded such benefits, or that 
the SSA had even begun to adjudicate his claim.  As such, 
there is no indication these records would be in any way 
pertinent to the current claim at issue.  The VA is not 
required to search for evidence, which even if obtained, 
would make no difference in the result.  See Golz v. 
Shinseki, 530 F.3d 1317, 1321 (Fed. Cir. 2010) (holding that 
the VA does not have a duty to obtain Social Security 
Administration (SSA) records unless they "have a reasonable 
possibility of helping to substantiate the veteran's 
claim."); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).  Consequently, 
any SSA records not currently secured would not alter the 
ultimate disposition of the current claims.  In essence, a 
remand for further efforts to obtain these SSA records is not 
warranted, as such records would provide no reasonable 
possibility of substantiating the claim at issue.  
38 U.S.C.A. §§ 5103A(a).  Therefore, the Board is satisfied 
that all relevant evidence identified by the Veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  Therefore, the Board concludes that the 
duty to assist the Veteran in gathering information to 
advance his claim has been met.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Because the Veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection (in this case September 15, 2004) until 
the present.  This could result in "staged ratings" based 
upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disabilities 
have been more severe than at others.  Id. at 126.

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.   

A rating of 50 percent is appropriate when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  

The requirements of a 100 percent rating under Diagnostic 
Code 9411 are:  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  DSM-IV at 46-47.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan, supra.

Analysis- Higher Initial Disability Rating for PTSD for the 
Period from September 15, 2004 to November 25, 2008

The Veteran's claim for service connection for PTSD was 
granted in December 2004, with an initial rating of 10 
percent with an effective date of September 15, 2004 under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  Subsequently, the 
Veteran's PTSD disability rating was increased to 30 percent, 
in the January 2006 SOC.  As of November 25, 2008 (the date 
of a VA psychiatric examination), the Veteran's disability 
was increased to 50 percent disabling under the same 
diagnostic code.  The Veteran currently seeks a rating in 
excess of 30 percent for the appeal period from September 15, 
2004 to November 25, 2008, and a rating in excess of 50 
percent after November 25, 2008.

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

Historically, the Veteran's PTSD was rated as 30 percent 
disabling for the period of September 15, 2004 to November 
25, 2008.  The Veteran was provided with a VA psychiatric 
examination in November 2004.  At this examination, the 
Veteran indicated that he did not enjoy camping, sports or 
vacations, and that he was experiencing "frequent 
nightmares" and flashbacks.  He stated that he experiences 
hypervigilance; in that he often crawls under the desk when 
he hears a loud noise, he sits with his back towards the 
door, and at times he thinks that a projectile is coming 
through his office window.  At the time of his examination, 
the Veteran was well-groomed and well-dressed.  His speech 
was normal.  The Veteran's mood was indicated as "'lousy and 
sad,'" and his affect was sad and depressed.

At his November 2004 VA psychiatric examination the Veteran 
indicated that he had been divorced and remarried, and 
currently lives with "his wife and his son."  The examiner 
noted that the Veteran did not show any suicidal or homicidal 
ideation, and he was "alert and oriented" as to the time, 
person, place, and reason for his examination.  In reviewing 
the Veteran's symptoms, the VA psychiatric examiner indicated 
that the Veteran experienced "nightmares, flashbacks, 
diminished interest in activities, restricted range of 
affect, poor sleep, irritability, exaggerated startle 
response and hypervigilance."  The examiner further 
indicated that "[t]hese have impaired his previous marriage 
but he is able to function well enough that he is able to own 
his auto salvage business."  The examiner concluded that the 
Veteran did not show "impairment of thought process or 
communication." 

In regards to his lay testimony of the effects of his PTSD 
for the period of September 15, 2004 to November 25, 2008, 
the Veteran has indicated that his PTSD caused him to be 
introverted and he has "kept himself buried in work," and 
that this affected his family life.  See the Veteran's 
statement of September 2004.  The Veteran has stated that he 
"keeps to himself," and experienced "[h]yperarousal and 
exaggerated startle reflex," due to living and working near 
airfields, and that hearing the noise from jets and 
helicopters caused him to cringe and brought back haunting 
memories.  Id.  The Veteran's statement also showed that he 
maintained self-employment at an auto salvage yard started by 
his father, and that he has been in his current marriage for 
about thirty years.  Id.

The Board concludes that the evidence of record for this 
period shows that the Veteran's PTSD is appropriately rated 
at 30 percent under Diagnostic Code 9411, for the appeal 
period from September 15, 2004 to November 25, 2008.  
As such, the record shows that the Veteran experienced 
occupational and social impairment with an occasional 
decrease in his work efficiency and intermittent periods of 
the inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  The Board concludes 
this in light of the November 2004 VA medical examiners 
record that the Veteran's PTSD impaired his marriage, and the 
evidence that he often crawls under the desk suffices to show 
that the Veteran experienced some decrease in work efficiency 
due to his PTSD.  However, the fact that the Veteran was able 
to maintain both his current family relationships and self-
employment shows that he generally functioned satisfactorily 
for the appeal period.  

Furthermore, Diagnostic Code 9411 lists certain examples of 
behavior which can be appropriate for a 30 percent rating.  
38 C.F.R. § 4.130.  The Veteran specifically manifested 
several of these; such as, the evidence of hypervigilance 
indicates that he experienced anxiety, and the fact that he 
sometimes thinks a projectile is coming through his office 
window shows evidence of suspiciousness.  Furthermore, the 
Veteran's indication that he experienced frequent nightmares 
shows chronic sleep impairment for this period.

Taking into account the evident affect of the Veteran's PTSD 
on his family and work relationships as required by 
Diagnostic Code 9411, along with the fact that the evidence 
shows that he experienced three of the symptoms which are 
provided as examples for a 30 percent rating for PTSD, the 
Board concludes that the Veteran's PTSD was appropriately 
rated at 30 percent for the period of September 15, 2004 to 
November 25, 2008.  In reaching this conclusion, the Board 
notes that the Veteran did not exhibit all of the symptoms 
consistent with a 30 percent rating, such as depressed mood, 
panic attacks, or memory loss; nevertheless, giving the 
Veteran the benefit of the doubt required by 38 C.F.R. § 4.3, 
the 30 percent rating is appropriate.  See Mauerhan, supra 
(the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating).

In regards to a rating in excess of 30 percent, the Veteran's 
PTSD symptoms simply do not show occupational and social 
impairment with reduced reliability and productivity.  There 
is evidence of a restricted range of affect.  See the 
November 2004 VA psychiatric examination.  However, the 
examiner also indicated that the Veteran had "no impairment 
of thought process or communication," "no delusions or 
hallucinations," "no inappropriate behavior," and "denied 
current social or homicidal thoughts, ideations, plans, or 
intent."  Furthermore, the Veteran was "able to maintain 
personal hygiene," "was orientated to person, place, and 
time," and there was "no memory loss or impairment."  He 
showed no "obsessive or ritualistic behaviors" which 
interfered with "routine activities."  The Veteran's rate 
and flow of speech was relevant and logical; there were no 
obscure speech patterns.  He also "did not complain of panic 
attacks," "depressed mood," or display "impaired impulse 
control."  Ultimately, the VA psychiatric examiner concluded 
that the Veteran's GAF score was rated at 65 "current and 
past," (indicative of mild symptoms).  As such, the Board 
concludes that the Veteran's PTSD does not cause him to 
experience occupational and social impairment with reduced 
reliability and productivity, in that he has successfully 
maintained both his business and family relationships for the 
initial appeal period.  Furthermore, in denying the Veteran a 
rating in excess of 30 percent, the Board notes the Veteran's 
GAF score of 65, as indicative of mild symptoms.  

In addition, the Veteran did not manifest any other specific 
symptoms indicative of a disability rating in excess of 30 
percent.  There is no evidence of the Veteran exhibiting 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; or impairment of both short-term and long-
term memory; impaired judgment or abstract thinking; or 
disturbances in motivation or mood.  There is also no 
evidence of occupational and social impairment, with 
deficiencies in most areas such as: work, school, family, 
judgment, thinking, or mood.  Finally, there is no evidence 
of gross impairment of the Veteran's thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or any evidence that the 
Veteran posed a persistent danger of hurting himself or 
others.  In fact, the VA psychiatric examiner specifically 
indicated that the Veteran did not show any suicidal or 
homicidal ideation. 

Therefore, the Veteran is not entitled to a disability rating 
in excess of 30 percent for the appeal time period from 
September 15, 2004 to November 25, 2008.  In particular, in 
consideration of the evidence of record and the Veteran's 
ability to maintain his business for the appeal period and 
his relationships with his family, the total disability 
picture shows that the Veteran is appropriately rated at 30 
percent for the appeal period from September 15, 2004 to 
November 25, 2008.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the Veteran's 
PTSD for the period from September 15, 2004 to November 25, 
2008.  38 C.F.R. § 4.3.

Analysis- Higher Initial Disability Rating for PTSD for the 
Period from November 25, 2008

The Board will now examine whether the Veteran is entitled to 
a disability rating in excess of 50 percent after November 
25, 2008 under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran was given a VA psychiatric examination in 
November 2008.  
At that time, the Veteran indicated that he worked part time, 
and sometimes as a mechanic.  He had "frequent episodes of 
memories of his Vietnam experiences."  He continued to have 
poor sleep due to waking up frequently at night and due to 
having nightmares of being left behind on the battlefield.  
He had been "irritable and suspicious."  The Veteran stated 
that he checks the perimeter of his house, and startles 
easily.  The Veteran indicated that "any loud noise 
including helicopters or jets will bring back the memories of 
his Vietnam experiences and makes him run for cover."

The November 2008 examiner noted that, at the time of his 
examination, the Veteran was properly dressed, with good 
hygiene and coherent thought processes.  However, his affect 
was constricted, and his mood was sad; he showed poor 
interest in significant activities, and poor socialization.  
The examiner further recorded that the Veteran experienced 
recurrent, intrusive, and distressing recollections of his 
in-service trauma, and he experienced psychological distress 
with exposure to cues that symbolize aspects of the event.  
He tried to avoid thoughts, conversations, places or people 
that "arouse recollections of" his trauma.  He also 
manifested "diminished interest and participation in 
significant activities, as well as [a] restricted range of 
affect."  The Veteran also showed "difficulty falling or 
staying asleep, irritability, and hypervigilance, as well as 
exaggerated startle response."  Finally, the examiner noted 
that the Veteran showed "disturbance in social and 
occupational functioning" due to his PTSD symptoms.  The VA 
medical examiner concluded that the Veteran's GAF score had 
fallen to 55 (indicative of moderate symptoms).  

The Veteran has provided lay statements regarding his PTSD 
for the period after November 25, 2008.  He indicated that he 
is less and less able to work as time goes on.  See the 
hearing transcript pg. 3.  At times he hears noises around 
the home and goes to "check the perimeter."  Id.  He also 
had trouble concentrating, and dealing with people can cause 
him to experience flash backs of his time in Vietnam.  Id. 
pg. 8.  The Veteran also indicated that he continues to 
experience nightmares and panic attacks.  Id. pg. 9.  He also 
indicated being isolated, with only one friend, and that he 
only spent time with his friend and his wife.  Id. pg. 10.  

As such, the Board concludes that the Veteran's PTSD 
increased in severity to the point where an increased rating 
of 50 percent was appropriate as of November 25, 2008.  
38 C.F.R. § 4.7.  Specifically, the Board concludes that the 
Veteran's PTSD shows occupational and social impairment with 
reduced reliability and productivity.  The Board reaches this 
conclusion in light of the evidence that the Veteran has 
indicated that his social interactions have reduced to his 
wife and one friend, and that he has been having greater 
difficulty maintaining employment.  For example, the November 
2008 examiner indicated that the Veteran has "poor interest 
in participation in significant activities, and poor 
socialization," and that the Veteran was now only working 
"part time."  At his hearing, the Veteran also indicated 
that he has had greater difficulty maintaining full time 
employment.  See transcript pges. 5-6.  

The Board further notes that the Veteran shows several of the 
symptoms specifically provided as examples for a 50 percent 
rating.  That is, the Veteran showed a "constricted" or 
flattened affect at his November 2008 VA psychiatric 
examination.  Furthermore, the examiner stated that he 
"often" experienced panic attacks and nightmares, which, 
granting the Veteran the benefit of the doubt required by 
38 C.F.R. § 4.3, shows evidence of panic attacks more than 
once a week.  The Veteran also indicated that a he had 
impaired memory.  See hearing transcript pg 8.  He stated 
that he had a terrible time following directions and 
instructions and remembering appointments, showing evidence 
of difficulty understanding complex commands and impaired 
abstract thinking.  Id. pg. 4.  The VA psychiatric examiner 
also indicated that the Veteran had been irritable and 
suspicious with diminished interest in and participation in 
significant activities showing disturbances of motivation and 
mood.  Finally, the Board notes that at his November 2008 VA 
psychiatric examination the Veteran's GAF score was found to 
have dropped to 55 (indicative of moderate symptoms), showing 
an increase in the severity of his PTSD.  As such, a 50 
percent rating is appropriate as of November 25, 2008.

The Board reaches this conclusion even though the Veteran 
does not exhibit all of the criteria for a 50 percent rating.  
That is, there is no evidence to show that the Veteran 
experiences circumstantial, circumlocutory, or stereotyped 
speech.  Nevertheless, giving the Veteran the benefit of the 
doubt required by 38 C.F.R. § 4.3, the 50 percent rating is 
appropriate.  See Mauerhan, supra.

In regards to a rating in excess of 50 percent, the evidence 
of record does not reveal that the Veteran's PTSD manifests 
the requirements for a 70 percent rating or above for the 
period after November 25, 2008.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In fact, the November 2008 VA 
psychiatric examination noted that the Veteran did not 
experience any delusional thinking, hallucinations, suicidal, 
or homicidal ideation.  The examiner indicated that the 
Veteran was properly dressed with good hygiene, and was 
capable of the activities of daily living.  The VA examiner 
also indicated that the Veteran's intellectual functioning, 
memory, comprehension, abstract thinking, and ability to 
calculate were all "intact and average."  Finally, at his 
May 2009 hearing, the Veteran indicated that while he has not 
been working, he has maintained relationships with his wife 
and military friend, and that he enjoys playing guitar and 
woodworking.  See hearing transcript pg. 10.  As such, the 
record does not reveal that the Veteran's disability is 
severe enough to entitle him to a 70 percent rating, as his 
PTSD more nearly approximates the rating criteria for a 50 
percent rating.  38 C.F.R. § 4.7.  

In summary, for the period from September 15, 2004 to 
November 25, 2008, the Board finds that the evidence does not 
support a disability rating in excess of 30 percent for the 
Veteran's PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.3.  
In addition, after November 25, 2008, the Board concludes 
that the evidence does not support an evaluation in excess of 
50 percent.  Id.

Staged rating for Veteran's PTSD and Depression

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
further staged rating is appropriate.  Here, the AOJ has 
already "staged" the Veteran's ratings by providing him 
with a rating of 30 percent for the period from September 15, 
2004 to November 25, 2008, and a rating of 50 percent after 
November 25, 2008.  There is no basis to "stage" his 
ratings any further. 


ORDER

For the period of September 15, 2004 to November 25, 2008, a 
rating in excess of 30 percent for PTSD is denied.

As of November 25, 2008, a rating in excess of 50 percent for 
PTSD is denied.




REMAND

With regard to TDIU, the Board observes that the AOJ has not 
developed or adjudicated this issue.  The Court recently held 
that a request for a TDIU, whether expressly raised by the 
Veteran or reasonably raised by the record is not a separate 
"claim" for benefits, but rather, can be part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, part and parcel with the 
increased rating claim is the issue whether a TDIU is 
warranted as a result of that disability.  Id.

In the present case, the Veteran has explicitly raised the 
claim that he is unable to maintain substantially gainful 
employment, at least in part due to his service-connected 
PTSD.  See the Veteran's February 2005 notice of disagreement 
(NOD), September 2004 and June 2008 statements, and hearing 
transcript pges. 3, 6.  In addition, during the course of his 
increased rating claim on appeal, the Veteran has submitted 
evidence that he is unable to maintain substantially gainful 
employment.  See the Social Security Administration (SSA) 
earnings record submitted in June 2008.  This record shows 
that as of the most recent date of record, the Veteran has 
been below the U.S. Department of Commerce, Bureau of the 
Census poverty level for 2006 per 38 C.F.R. § 4.16(a).  
Therefore, the Board finds the evidence of record has 
reasonably raised the issue of entitlement to a TDIU as an 
element of the increased rating claim on appeal.  Since 
entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to 
remand, rather than refer, the TDIU issue to the AOJ for 
proper development and adjudication.  

First, the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim.  
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should 
be provided notice that advises him of the disability rating 
and effective date elements of a claim, keeping in mind that 
a TDIU claim is a type of claim for a higher disability 
rating.  

Second, the Board is remanding the claim of TDIU to the AOJ 
to refer the TDIU issue on appeal to the Under Secretary for 
Benefits or Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  The 
Veteran has been rated as to the following service-connected 
disabilities:  during the period from September 15, 2004 to 
November 25, 2008, for PTSD as 30 percent disabling, the 
residuals of a shrapnel injury to the fourth right digit as 
10 percent disabling, tinnitus as 10 percent disabling, 
residuals of a right knee fracture as 0 percent disabling 
(noncompensable), and hearing loss as 0 percent disabling for 
a combined rating of 40 percent; for the second period, 
beginning November 25, 2008, the Veteran's PTSD was raised to 
50 percent disabling, with all other disabilities remaining 
the same for a combined rating of 60 percent.  Thus, the 
Veteran does not satisfy the threshold minimum percentage 
rating requirements of 38 C.F.R. § 4.16(a) for TDIU, for any 
period of service connection.  

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  
Concerning this, there is competent evidence of record that 
the Veteran is unable to secure and follow a substantially 
gainful occupation due to his service-connected disability, 
such that a referral of the TDIU claim for extra-schedular 
consideration is appropriate under 38 C.F.R. § 4.16(b).  See 
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  In light of 
this evidence, an extra-schedular evaluation is for 
consideration.  

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.  

The Board cannot assign an extra-schedular evaluation in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must 
refer the Veteran's claim to the Under Secretary for Benefits 
or Director of Compensation and Pension Service for this 
special consideration when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008).  If, and only if, the 
Director has determined that an extra-schedular evaluation is 
not warranted does the Board have jurisdiction to decide the 
Veteran's claim on the merits.  

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran of 
any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate the TDIU 
claim on appeal, either on a schedular 
or extra-schedular basis.  This notice 
must indicate what information or 
evidence the Veteran should provide, 
and of what information or evidence VA 
will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also 
comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective 
date.

2.	Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, 
for him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i. 

3.	Regardless of the Veteran's response to 
any notice:  Submit the extra-schedular 
TDIU and increased rating issues to the 
Under Secretary for Benefits or 
Director of Compensation and Pension 
Service for an extra-schedular 
evaluation under both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  An 
extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on 
the fact that the schedular ratings are 
inadequate to compensate for the 
average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, 
such as frequent hospitalization or 
marked interference with employment, 
are required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow 
a substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  
The extra-schedular evaluation must 
address both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b).  The Veteran's 
service-connected disabilities, as well 
as his employment history, educational 
and vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should 
be considered.  

4.	To help avoid a further remand, the AOJ 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
remand.  The Veteran is noted to have a 
right to compliance with the Board's 
remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.	Finally, adjudicate the claims for an 
extra-schedular rating under 38 C.F.R. 
§ 3.321(b) and for TDIU, to include on 
an extra-schedular basis under 
38 C.F.R. § 4.16(b).  If these claims 
are not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give 
him an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


